PER CURIAM.
After a fair trial upon charges preferred by the chief inspector, the State Architect decided that the relator, a veteran of the Civil War, was incompetent and guilty of misconduct in his position as building inspector, and removed him therefrom. A careful examination of the evidence convinces us that there was competent proof of the facts necessary to be proved to authorize the making of the determination, and we are not able to say that there was such a preponderance of proof against the existence of any of those facts that, if the determination was based upon the verdict of a jury affirming the existence thereof, we would be justified in setting it aside as against the weight of the evidence. That being so, we feel compelled, under section 2140 of the Code of Civil Procedure, which governs our hearing of the matter, to confirm the determination.
Determination confirmed, with $50 costs.